Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The Applicants’ Drawings filed on September 25, 2020 have been approved by the U. S. examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicants’ claims have been allowed on the grounds of secondary considerations as it meets a long desired need in the art.  The Applicants’ specification on pgs. 1 and 2 (specifically, the “BACKGROUND”) mentions that prior art processes for producing and/or purifying hydrofluoric acid suffer from the co-production of by-product waste that pollutes the environment.  The Applicants’ specification on pg. 6 urges that the Applicants’ invention is able generate hydrofluoric acid without the production of waste gas or waste water.  The search of the U. S. examiner produced a number of references to include U. S. Pat. 3,553,938.  This U. S. Pat. 3,553,938 seems to be illustrative of the conventional prior art that the Applicant discusses in the BACKGROUND portion of his specification that produces a waste liquid by-product (please note that this U. S. Pat. 3,553,938 is also directed to a process for producing hydrofluoric acid, but also seems to generate the production of an unwanted waste liquid comprising phosphoric acid that also contains hydrogen halides: please note col. 4 lns. 21-27 in this U. S. Pat. 3,553,938, specifically).  In contrast, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Made of Record
The following additional references from the search of the U. S. examiner are made of record:
U. S. Pat. 5,766,483; HU E 036 551 T2; CN 107 082 407 A; CA 2 298 233 A1; DE 4 402 028 A1 and ES 452 056 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736